           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

NICO DIMITRIES RANSOM                                           PLAINTIFF

v.                       No. 3:18-cv-162-DPM

CRAIGHEAD COUNTY
DETENTION CENTER, et al.                                     DEFENDANTS

                                ORDER
     Some of the Court's mail to Ransom was returned undelivered
last month. NQ 19. But the pending recommendation was sent to his
updated address and hasn't been returned. Ransom hasn't responded.
Unopposed recommendation, NQ 20, adopted.             FED.   R. CIV. P. 72(b)
(1983 addition to advisory committee notes). Ransom's complaint will
be dismissed without prejudice for failure to prosecute. An in forma
pauperis appeal from this Order and accompanying Judgment would
not be taken in good faith. 28 U.S.C. § 1915(a)(3).
     So Ordered.


                                       D.P. Marshall Jr.
                                       United States District Judge
